      Case 2:19-cr-00219-EEF-JCW Document 75 Filed 12/17/19 Page 1 of 1



                               UNITED STATES OF AMERICA

UNITED STATES OF AMERICA                                                  CRIMINAL ACTION
                                                                          NO. NO. 19-219
 VERSUS
                                                                          SECTION: L. (2.)
 LARRY WILLIAMS



                            MOTION TO ENROLL AS COUNSEL


      NOW INTO COURT, through undersigned counsel, comes the accused and upon

suggesting that the undersigned counsel has been hired to represent the accused in the above

captioned matter, respectfully request this Honorable Court to allow C. Gary Wainwright to be

Enrolled and the name of C. Gary Wainwright to be inscribed as counsel.


Respectfully Submitted:                                 S/S C. GARY WAINWRIGHT(19858)
                                                        C. GARY WAINWRIGHT(19858
                                                           Attorney for the Accused
                                                           2739 Tulane Avenue
                                                           New Orleans, LA 70130
                                                           (504) 827-9900
                                                           cgarywainwright@gmail.com




                                        ORDER
      IT IS ORDERED that counsel be allowed to enroll herein as attorney of record for the

above named defendant.

       NEW ORLEANS, LOUISIANA this ______ day of _DECEMBER, 2019.

                                                         ______________________________
                                                                 MAGISTRATE
